UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  X


UNITED STATES OF AMERICA
                                                         ~<SElff PRELIM!NAR'{ ORDER
               - V. -                                     OF FORFEITURE AS TO
                                                          SPECIFIC PROPERTY/
RYAN HULT,                                                MONEY JUDGMENT

                        Defendant.                         Sl0 17 Cr. 243 (SHS)

----------------------------------                  X


               WHEREAS, on or about May 16, 2019, RYAN HULT (the "Defendant") was

charged in a five-count Information, 17 Cr. 243 (SHS) (the "Information"), with conspiracy to

commit wire fraud, in violation of Title 18, United States Code, Section 1349 and 2 (Count One);

aggravated identity theft in violation of Title 18, United States Code, Section 1028A (Count Two);

conspiracy to commit money laundering in violation of Title 18, United States Code, Section

1956(h) (Count Three); conspiracy to bribe a public official in violation of Title 18, United States

Code, Section 371 (Count Four); and making a false statement in violation of Title 18, United

States Code, Section 1001 (Count Five).

               WHEREAS , the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 981(a)(l)(C) and Title 28, United States Code, Section 2461(c), of any and all property

constituting, or derived from, proceeds the Defendant obtained directly or indirectly, as a result of

the offense charged in Count One of the Information, including but not limited to a sum of money

in United States currency representing the amount of proceeds traceable to the commission of the

offenses charged in Count One of the Information;

               WHEREAS, the Information also included a forfeiture allegation as to Count Three

of the Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Section 982(a)(l), of any and all property, real and personal, involved in the offense charged in

Count Three, or any property traceable to such property, including but not limited to a sum of

money in United States currency representing the amount of property involved in the offense

charged in Count Three of the Information;

               WHEREAS, on or about May 16, 2019, the Defendant pled guilty to Counts One

through Five of the Information, pursuant to a plea agreement with the Government, wherein the

Defendant admitted the forfeiture allegation with respect to Count One of the Information and

agreed to forfeit to the United States, pursuant to Title 18, United States Code, Section

981(a)(l)(C) and Title 28, United States Code, Section 2461 , any and all property, real and

personal, that constituted, or was derived from, proceeds traceable to the commission of the

offenses charged in Count One of the Information, including but not limited to a sum of money in

United States currency representing the amount of proceeds traceable to the commission of said

offenses;

               WHEREAS , the Defendant further admitted the forfeiture allegation with respect

to Count Three of the Information and agreed to forfeit to the United States, pursuant to Title 18,

United States Code, Section 982(a)(l) any and all property, real and personal, involved in said

offense, and any property traceable to such property, including but not limited to a sum of money

in United States currency representing the amount of property involved in said offense;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $2,500,000 in United States currency representing the amount of proceeds traceable to

the offenses charged in Counts One through Three of the Information that the Defendant personally

obtained (the "Money Judgment");
                WHEREAS , the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Counts One through Three of the

Information that the Defendant personally obtained cannot be located upon the exercise of due

diligence, with the exception of the Specific Property; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Robert B. Sobelman, of counsel, and the Defendant, and his counsel, Eric Kleiner, Esq.,

that:

                1.       As a result of the offenses charged in Counts One through Five of the

Information, to which the Defendant pled guilty, a money judgment in the amount of $2,500,000

in United States currency, representing the amount of proceeds traceable to the offenses charged

in Counts One through Five of the Information that the Defendant personally obtained, shall be

entered against the Defendant.

                2.       As a result of the offenses charged in Counts One through Five of the

Information, to which the Defendant pled guilty, all of the Defendant's right, title and interest in

the Specific Property is hereby forfeited to the United States for disposition in accordance with the

law, subject to the provisions of Title 21 , United States Code, Section 853.
               3.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the

Defendant, RYAN HULT, and shall be deemed part of the sentence of the Defendant, and shall be

included in the judgment of conviction therewith.

               4.      The Defendant agrees that he will not file a claim or a petition for remission

or mitigation in any forfeiture proceeding involving the Specific Property and will not cause or

assist anyone else in doing so. The Defendant further agrees to take all necessary steps to pass

clear title to the Specific Property to the United States, including, but not limited to, the execution

of all necessary documentation.

               5.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to United States Customs and Border

Protection, and delivered by mail to the United States Attorney's Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's

Plaza, New York, New York 10007 and shall indicate the Defendant's name and case number.

                6.     United States Customs and Border Protection shall be authorized to deposit

the payments on the Money Judgment in the Treasury Assets Forfeiture Fund, and the United

States shall have clear title to such forfeited property.

                7.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property/Money Judgment, the United States (or its designee) is hereby authorized to take

possession of the Specific Property and to hold such property in its secure custody and control.

                8.      Pursuant to Title 21, United States Code, Section 853(n)(l), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                9.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner' s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner' s right, title or interest in the Specific Property, the time and circumstances

of the petitioner' s acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner' s claim, and the relief sought, pursuant to Title 21 , United States

Code, Section 853(n).

                10.     Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

                11 .    Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21 , United States Code,

Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the

United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.
               12.    Pursuant to Title 21 , United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               13.    Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney ' s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               14.     The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.

               15.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United

States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational

Criminal Enterprises Unit, United States Attorney ' s Office, One St. Andrew' s Plaza, New York,

New York 10007.
)




                   16.    The signature page of this Consent Preliminary Order of Forfeiture as to

    Specific Property/Money Judgment may be executed in one or more counterparts, each of which

    will be deemed an original but all of which together will constitute one and the same instrument.

    AGREED AND CONSENTED TO:

    AUDREY STRAUSS
    United States Attorney for the
    Southern District of New York


    By:                                                                1/Q./J..,1
           'ROBERT B. SOBELMAN                                          DATE
            Assistant United States Attorney
            One St. Andrew's Plaza
            New York, NY 10007
            (212) 637-2616


    RYAN HULT


    By    ~~T                        _________
                                       )      -
                                                                       7
                                                                        DATE
                                                                            ftP1
    By:
           ERIC KLEINER, ESQ.
                                                                     -,-/2/41
                                                                        DATE
           Attorney for Defendant
           385 Sylvan Avenue
           Suite #29
           Englewood Cliffs, NJ 07632




    HONO      E SIDNEY H. STEIN
    UNITED STATES DISTRICT JUDGE
